     Case 3:19-cr-01308-JM Document 30 Filed 04/15/20 PageID.55 Page 1 of 1




1
2
3
                             UNITED STATES DISTRICT COURT
4
                          SOUTHERN DISTRICT OF CALIFORNIA
5
6     UNITED STATES OF AMERICA                    )   Case No.: 19-CR-1308
                                                  )
7                        Plaintiff,               )
                                                  )   JUDGMENT AND ORDER OF
8           v.                                    )   DISMISSAL OF INFORMATION,
                                                  )   EXONERATE BOND AND
9                                                 )   RELEASE OF PASSPORT
      Jasmim Yesenia Gonzalez,                    )
10                                                )
                         Defendant.               )
11                                                )
12
13         Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
14
15         IT IS SO ORDERED that the Information in the above-entitled case be dismissed
16   with prejudice, the bond exonerated, and passport released by Pretrial Services, if held.
17
18         DATED: 4/15/2020           .
19
20
                                            HONORABLE BARBARA LYNN MAJOR
21                                          United States Magistrate Judge
22
23
24
25
26
27
28
